Citation Nr: 1232880	
Decision Date: 09/24/12    Archive Date: 10/01/12

DOCKET NO.  10-11 935	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Cleveland, Ohio


THE ISSUE

Entitlement to service connection for a left knee condition, to include as secondary to a service-connected right knee disability.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of the United States


ATTORNEY FOR THE BOARD

A. Zenzano, Associate Counsel






INTRODUCTION

The Veteran served on active duty from June 1966 to June 1970.

This matter comes before the Board of Veterans' Appeals (Board) from a June 2006 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Cleveland, Ohio.

The Board has reviewed the Veteran's claims file and the record maintained in the Virtual VA paperless claims processing system.  

The issue of an increased rating for a service-connected right knee disability been raised by the record, see VA Form 21-4138 dated June 2009, but has not been adjudicated by the Agency of Original Jurisdiction (AOJ).  Therefore, the Board does not have jurisdiction over it, and it is referred to the AOJ for appropriate action.  

The appeal is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the appellant if further action is required.


REMAND

The Veteran asserts entitlement to service connection for a left knee condition, to include as secondary to his service-connected right knee disability.

Establishing service connection on a secondary basis requires evidence sufficient to show (1) that a current disability exists and (2) that the current disability was either (a) proximately caused by or (b) proximately aggravated by a service-connected disability.  Allen v. Brown, 7 Vet. App. 439, 448 (1995) (en banc). 

In May 2006, the Veteran was afforded a VA examination addressing the theory of secondary service connection.  The VA examiner provided an opinion as to whether the Veteran's service-connected right knee disability proximately caused his left knee condition, but not whether it proximately aggravated his left knee condition.  Accordingly, the examination is insufficient and a new examination should be obtained on remand.

The Board notes that where a service-connected disability aggravates a nonservice-connected condition, a Veteran may be compensated for the degree of disability (but only that degree) over and above the degree of disability existing prior to the aggravation.  Allen, 7 Vet. App. 439 at 448.  Effective October 10, 2006, 38 C.F.R. § 3.310(b) was amended to codify the holding in Allen.  The amended regulation, however, contains a more stringent standard for establishing secondary service connection than the holding in Allen in that the medical evidence must establish a pre-aggravation baseline level of severity of the nonservice-connected disability before aggravation will be conceded.  As the Veteran's claim was filed prior to the regulation change, the Board will apply the older and more favorable standard to the Veteran's case, keeping this in mind when requesting a new VA examination and opinion.

Additionally, the Veteran has never been afforded a VA examination addressing whether his left knee condition is directly related to service.  In addition to the theory of secondary service connection, the Veteran also asserts that his left knee condition originated from the same in-service fall from a helicopter which caused his service-connected left knee scar.  See VA Form 21-4138 dated January 2007.  While service treatment records do not document this injury, they do reflect a history of trauma to both knees reported in December 1969, at which point both knees were found to be normal.  On an April 1970 Report of Medical History, the Veteran reported injuring both knees in October 1969 and injuring his left knee while running on a separate occasion.  

Indeed, VA has acknowledged that the Veteran injured his left knee in service and sustained a laceration, resulting in a service-connected left knee scar.  The question remains, however, as to whether the currently diagnosed left knee disability is a residual of the in-service injury.  On remand, an opinion addressing direct service connection should be obtained as well.

Accordingly, the case is REMANDED for the following action:

1.  Ask the Veteran to identify all sources of treatment or evaluation he has received for his left knee condition and to provide necessary releases for records of such treatment or evaluation.  The AOJ should obtain complete records of all such treatment and evaluations from all sources identified by the Veteran.  If such records are unavailable, the claims file should be clearly documented to that effect and the Veteran must be notified of any inability to obtain these records, in accordance with 38 C.F.R. § 3.159(e).

2.  Schedule the Veteran for the appropriate VA examination to determine the nature and etiology of his left knee condition, including as secondary to his service-connected right knee disability.  The claims file including a copy of this remand must be made available to, and be reviewed by, the examiner.  

The examiner should render an opinion as to whether it is at least as likely as not (a 50 percent probability or greater) that any left knee condition diagnosed:

* was caused by the Veteran's service-connected right knee disability; or
* was aggravated by the Veteran's service-connected right knee disability; or
* had its onset in service or is otherwise related to service. 

                 Why or why not?


The term "aggravated" in the above context refers to a permanent worsening of the underlying condition, as contrasted to temporary or intermittent flare-ups of symptomatology which resolve with return to the baseline level of disability. 

In rendering an opinion, the examiner is asked to discuss the Veteran's history of trauma to both knees reported in his service treatment records, dated December 1969, at which point both knees were found to be normal, and the April 1970 Report of Medical History, where the Veteran reported injuring both knees in October 1969 and injuring his left knee while running on a separate occasion.

Rationale for all requested opinions shall be provided.  If the examiner cannot provide an opinion without resorting to mere speculation, he or she shall provide a complete explanation stating why this is so.  In so doing, the examiner shall explain whether the inability to provide a more definitive opinion is the result of a need for additional information or that he or she has exhausted the limits of current medical knowledge in providing an answer to that particular question(s).

3.  Upon completion of the above, readjudicate the issue of entitlement to service connection for a left knee condition, to include as secondary to a service-connected right knee disability.  If the benefit sought on appeal remains denied, the Veteran and his representative should be furnished an appropriate supplemental statement of the case and be provided an opportunity to respond.  Thereafter, the case should be returned to the Board for further appellate consideration, as appropriate.

The appellant has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2011).



_________________________________________________
MATTHEW D. TENNER
Acting Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2011).



